Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 1 of 22 PageID# 458



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

SIMRET SEMERE TEKLE                       )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )                  Case No.:      1:18-cv-00211
                                          )
NOUF BINT NAYEF ABDUL-AZIZ AL SAUD )
and MOHAMMAD BIN ABDULLAH AL SAUD )
                                          )
      Defendants.                         )
__________________________________________)

   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT

       Nouf bint Nayef Abdul-Aziz al Saud and Mohammad Bin Abdullah al Saud

(“Defendants”), by and through undersigned counsel, answer the Second Amended Complaint

filed by Plaintiff Simret Semere Tekle (“Plaintiff”) on September 27, 2018 as follows:

                                       INTRODUCTION

       1.      Defendants admit the allegations in the fourth sentence of Paragraph 1.

Defendants deny the remaining allegations contained in Paragraph 1.

       2.      Defendants deny the allegations contained in Paragraph 2.

                                            PARTIES

       3.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 3 and, therefore, deny those allegations.

       4.      Defendants admit the allegations in the first sentence of Paragraph 4 to the extent

that Defendant Mrs. al Saud is a citizen of Saudi Arabia. Defendants admit the allegations in the

second sentence of Paragraph 4.       Defendants deny the remaining allegations contained in

Paragraph 4.
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 2 of 22 PageID# 459



         5.    Defendants admit the allegations in the first sentence of Paragraph 5 to the extent

that Defendant Mr. al Saud is a citizen of Saudi Arabia. Defendants admit the allegations in the

second sentence of Paragraph 5.       Defendants deny the remaining allegations contained in

Paragraph 5.

         6.    Defendants admit the allegations in the first and third sentences of Paragraph 6.

Defendants admit the allegations in the second sentence of Paragraph 6 to the extent that they were

her employers from in or about September 2011 to in or about April 2012. Defendants deny the

remaining allegations contained in Paragraph 6.

                                 JURISDICTION AND VENUE

         7.    Paragraph 7 is a statement of jurisdiction and a legal conclusion to which no

response is required. To the extent Paragraph 7 is deemed to contain facts, Defendants deny such

facts.

         8.    Paragraph 8 is a statement of jurisdiction and a legal conclusion to which no

response is required. To the extent Paragraph 8 is deemed to contain facts, Defendants deny such

facts.

         9.    Paragraph 9 is a statement of venue and a conclusion of law to which no response

is required. To the extent Paragraph 9 is deemed to contain facts, Defendants deny such facts.

                                  FACTUAL ALLEGATIONS

         10.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 10 and, therefore, deny those allegations.

         11.   Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained the first and fifth sentences of Paragraph 11 and, therefore, deny those

allegations. Defendants admit the allegations contained in the second sentence of Paragraph 11 to




                                                  2
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 3 of 22 PageID# 460



the extent that she worked for the Saudi royal family for several decades. Defendants admit the

allegations in the third and fourth sentences Paragraph 11.

       12.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in the first sentence of Paragraph 12 and, therefore, deny those

allegations. Defendants deny the remaining allegations contained in Paragraph 12.

       13.     Defendants admit the allegations contained in Paragraph 13.

       14.     Defendants deny the allegations contained in Paragraph 14.

       15.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 15 and, therefore, deny those allegations.

       16.      Defendants admit the allegations in the first sentence of Paragraph 16. Defendants

lack knowledge or information sufficient to form a belief as to the truth of the allegations in second

and third sentences of Paragraph 16 and, therefore, deny those allegations.

       17.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 17 and, therefore, deny those allegations.

       18.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 18 and, therefore, deny those allegations.

       19.     Defendants admit the allegations in the first sentence of Paragraph 19. Defendants

lack knowledge or information sufficient to form a belief as to the truth of the allegations in fourth,

fifth, sixth, and seventh sentences of Paragraph 19 and, therefore, deny those allegations.

Defendants deny the remaining allegations contained in Paragraph 19.

       20.     Defendants admit the allegations contained in Paragraph 20.

       21.     Defendants admit the allegations contained in Paragraph 21.

       22.     Defendants admit the allegations in the second sentence of Paragraph 22.

Defendants deny the remaining allegations contained in Paragraph 22.

                                                  3
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 4 of 22 PageID# 461



       23.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 23 and, therefore, deny those allegations.

       24.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 24 and, therefore, deny those allegations.

       25.     Paragraph 25 is a conclusion of law to which no response is required. To the extent

Paragraph 25 is deemed to contain facts, Defendants deny such facts.

       26.     Defendants admit the allegations contained in Paragraph 26.

       27.     Paragraph 27 contains conclusions of law to which no response is required.

Defendants admit the allegations in the first sentence of Paragraph 27 to the extent that from the

time Plaintiff signed the contract until Defendants’ filed their motion to dismiss Plaintiff’s First

Amended Complaint—a period of time spanning approximately seven years—Plaintiff never

asked for nor received a copy of the contract. Defendants deny the remaining allegations contained

in Paragraph 27.

       28.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first, second, third, and fourth sentences of Paragraph 28 and, therefore,

deny those allegations. Defendants deny the remaining allegation contained in Paragraph 28.

       29.     Defendants deny the allegations contained in Paragraph 29.

       30.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in sentences of Paragraph 30 and, therefore, deny those allegations.

       31.     Defendants deny the allegations in the first sentence of Paragraph 31. Defendants

admit the allegations in the second sentence of Paragraph 31 to the extent that, excluding Plaintiff,

they employed at least two domestic workers and six nannies.

       32.     Defendants admit that allegations in the first sentence of Paragraph 32 to the extent

that Mrs. al Saud’s personal aides occasionally asked Plaintiff to assist them or the Defendants.

                                                 4
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 5 of 22 PageID# 462



Defendants admit the allegations in the second sentence of Paragraph 32. Defendants deny the

remaining allegations contained in Paragraph 32.

       33.      Defendants admit the allegations in the first sentence of Paragraph 33 to the extent

that Plaintiff did some work in Defendants’ home. Defendants deny the remaining allegations

contained in Paragraph 33.

       34.      Defendants deny the allegations contained in Paragraph 34.

       35.      Defendants admit the allegations contained in Paragraph 35 to the extent that Ms.

Tekle lived in the Defendants’ home. Defendants deny the remaining allegations contained in

Paragraph 35.

       36.      Defendants admit the allegations contained in the first and fourth sentences of

Paragraph 36. Defendants deny the remaining allegations contained in Paragraph 36.

       37.      Defendants deny the allegations contained in Paragraph 37.

       38.      Defendants deny the allegations contained in Paragraph 38.

       39.      Defendants deny the allegations contained in Paragraph 39.

       40.      Defendants deny the allegations contained in Paragraph 40.

       41.      Paragraph 41 is a legal conclusion to which no response is required. To the extent

Paragraph 41 is deemed to contain facts, Defendants deny such facts.

       42.      Defendants deny the allegations contained in Paragraph 42.

       43.      Defendants deny the allegations contained in Paragraph 43.

       44.      Defendants deny the allegations contained in Paragraph 44.

       45.      Defendants deny the allegations contained in Paragraph 45.

       46.      Defendants deny the allegations contained in Paragraph 46.

       47.      Defendants deny the allegations contained in Paragraph 47.

       48.      Defendants deny the allegations contained in Paragraph 48.

                                                 5
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 6 of 22 PageID# 463



       49.     Defendants deny the allegations contained in Paragraph 49.

       50.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Paragraph 65 and, therefore, deny those allegations.

Defendants deny the remaining allegation contained in Paragraph 50.

       51.     Defendants deny the allegations contained in Paragraph 51.

       52.     Defendants deny the allegations contained in Paragraph 52.

       53.     Defendants admit the allegations in the first sentence of Paragraph 53 to the extent

Plaintiff would, upon occasion, leave the house to attend church services. Defendants deny the

remaining allegations contained in Paragraph 53.

       54.     Defendants deny the allegations contained in Paragraph 54.

       55.     Defendants deny the allegations contained in Paragraph 55.

       56.     Defendants deny the allegations contained in Paragraph 56.

       57.     Defendants deny the allegations contained in Paragraph 57.

       58.     Defendants deny the allegations contained in Paragraph 58.

       59.     Defendants deny the allegations in the first sentence of Paragraph 59. Defendants

lack knowledge or information sufficient to form a belief as to the truth of the allegations in the

second and third sentences of Paragraph 59 and, therefore, deny those allegations.

       60.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first and second sentences of Paragraph 60 and, therefore, deny those

allegations. Defendants deny the allegations in the third sentence of Paragraph 60.

       61.     Defendants deny the allegations contained in Paragraph 61.

       62.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 62 and, therefore, deny those allegations.




                                                6
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 7 of 22 PageID# 464



       63.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 63 and, therefore, deny those allegations.

       64.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 64 and, therefore, deny those allegations.

       65.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 65 and, therefore, deny those allegations.

       66.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 66 and, therefore, deny those allegations.

       67.     Defendants admit the allegations contained in Paragraph 67 to the extent that

Plaintiff left Defendants’ home before they were scheduled to return to Saudi Arabia and

Defendants returned to Saudi Arabia as scheduled. Defendants deny the remaining allegations

contained in Paragraph 67.

       68.     Defendants deny the allegations contained in Paragraph 68.

       69.     Defendants deny the allegations in the first sentence of Paragraph 69. Defendants

admit the allegations in the second sentence of Paragraph 69.

       70.     Defendants deny the allegations contained in Paragraph 70.

       71.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 71 and, therefore, deny those allegations.

       72.     Defendants deny the allegations contained in Paragraph 72.

       73.     Defendants deny the allegations contained in Paragraph 73.

       74.     Defendants deny the allegations contained in Paragraph 74.

       75.     Defendants deny the allegations contained in Paragraph 75.

       76.     Defendants deny the allegations contained in Paragraph 76.

       77.     Defendants deny the allegations contained in Paragraph 77.

                                                7
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 8 of 22 PageID# 465



       78.     Defendants deny the allegations contained in Paragraph 78.

       79.     Defendants deny the allegations contained in Paragraph 79.

       80.     Defendants deny the allegations contained in Paragraph 80.

       81.     Defendants deny the allegations contained in Paragraph 81.

       82.     Defendants deny the allegations contained in Paragraph 82.

       83.     Defendants deny the allegations contained in Paragraph 83.

       84.     Defendants deny the allegations contained in Paragraph 84.

       85.     Defendants deny the allegations contained in Paragraph 85.

       86.     Defendants deny the allegations contained in Paragraph 86.

       87.     Defendants deny the allegations contained in Paragraph 87.

       88.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first and second sentences of Paragraph 88 and, therefore, deny those

allegations. Defendants deny the remaining allegations contained in Paragraph 88.

       89.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Paragraph 89 and, therefore, deny those allegations.

Defendants deny the remaining allegations contained in Paragraph 89.

       90.     Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 90 and, therefore, deny those allegations.

       91.     Defendants deny the allegations contained in Paragraph 91.

       92.     Defendants deny the allegations contained in Paragraph 92.

       93.     Defendants admit the allegations contained in Paragraph 93.

       94.     Defendants deny the allegations contained in Paragraph 94.

       95.     Defendants deny the allegations contained in Paragraph 95.

       96.     Defendants deny the allegations contained in Paragraph 96.

                                                 8
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 9 of 22 PageID# 466



       97.    Defendants deny the allegations contained in Paragraph 97.

       98.    Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the first, second, and third sentences of Paragraph 98 and, therefore, deny

those allegations. Defendants deny the remaining allegations contained in Paragraph 98.

                    SUSPENSION OF STATUTES OF LIMITATIONS

       99.    Defendants deny the allegations contained in Paragraph 99.

                                FIRST CLAIM FOR RELIEF

  Trafficking with Respect to Peonage, Slavery, Involuntary Servitude or Forced Labor in
                               Violation of 18 U.S.C. § 1590

       100.   Paragraph 100 merely repeats and incorporates by reference all prior allegations

and thus does not require another response.

       101.   Defendants deny the allegations contained in Paragraph 101.

       102.   Defendants deny the allegations contained in Paragraph 102.

       103.   Defendants deny the allegations contained in Paragraph 103.

       104.   Defendants deny the allegations contained in Paragraph 104.

                              SECOND CLAIM FOR RELIEF

                        Forced Labor in Violation of 18 U.S.C. § 1589

       105.   Paragraph 105 merely repeats and incorporates by reference all prior allegations

and thus does not require another response.

       106.   Defendants deny the allegations contained in Paragraph 106.

       107.   Defendants deny the allegations contained in Paragraph 107.

       108.   Defendants deny the allegations contained in Paragraph 108.

       109.   Defendants deny the allegations contained in Paragraph 109.

       110.   Defendants deny the allegations contained in Paragraph 110.

       111.   Defendants deny the allegations contained in Paragraph 111.

       112.   Defendants deny the allegations contained in Paragraph 112.
                                              9
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 10 of 22 PageID# 467



                                THIRD CLAIM FOR RELIEF

   Unlawful Conduct with Respect to Documents in Furtherance of Trafficking, Peonage,
     Slavery, Involuntary Servitude, or Forced Labor in Violation of 18 U.S.C. § 1592

        113.   Paragraph 113 merely repeats and incorporates by reference all prior allegations

 and thus does not require another response.

        114.   Defendants deny the allegations contained in Paragraph 114.

        115.   Defendants deny the allegations contained in Paragraph 115.

        116.   Defendants deny the allegations contained in Paragraph 116.

                               FOURTH CLAIM FOR RELIEF

                    Involuntary Servitude in Violation of 18 U.S.C. § 1584

        117.   Paragraph 117 merely repeats and incorporates by reference all prior allegations

 and thus does not require another response.

        118.   Defendants deny the allegations contained in Paragraph 118.

        119.   Defendants deny the allegations contained in Paragraph 119.

        120.   Defendants deny the allegations contained in Paragraph 120.

        121.   Defendants deny the allegations contained in Paragraph 121.

        122.   Defendants deny the allegations contained in Paragraph 122.

        123.   Defendants deny the allegations contained in Paragraph 123.

                                 FIFTH CLAIM FOR RELIEF

                                       Breach of Contract

        124.   Paragraph 124 merely repeats and incorporates by reference all prior allegations

 and thus does not require another response.

        125.   Defendants deny the allegations contained in Paragraph 125.

        126.   Defendants deny the allegations contained in Paragraph 126.

        127.   Defendants deny the allegations contained in Paragraph 127.

        128.   Defendants deny the allegations contained in Paragraph 128.

                                               10
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 11 of 22 PageID# 468



          129.   Defendants deny the allegations contained in Paragraph 129.

          130.   Defendants deny the allegations contained in Paragraph 130.

                                       PRAYER FOR RELIEF

          Paragraphs 131-137 characterize Plaintiff’s prayer for relief, to which no response is

 required.

                                           JURY DEMAND

          Plaintiff demands a jury trial, to which no response is required.

                            AFFIRMATIVE AND OTHER DEFENSES

                                           FIRST DEFENSE

          The Second Amended Complaint fails, in whole or in part, to state a claim upon which

 relief can be granted.

                                         SECOND DEFENSE

          The Second Amended Complaint, in whole or in part, is barred by the statute of limitations.

                                          THIRD DEFENSE

          Because Plaintiff materially breached the contract by leaving the al Sauds’ home during

 the middle of her term of employment, Defendants were excused from future performance of their

 contractual obligations from the time of her departure. As the party who first committed a material

 breach, Plaintiff cannot enforce the contract. See Horton v. Horton, 487 S.E.2d 200, 203 (Va.

 1997).

                                         FOURTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches because Plaintiff

 delayed asserting her rights for an unreasonable amount of time and Defendants have been

 prejudiced thereby. Plaintiff’s six year delay in asserting her claims warrants the presumption that

 she abandoned them.


                                                    11
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 12 of 22 PageID# 469



                                           FIFTH DEFENSE

         Defendants never knowingly recruited, harbored, transported, provided, or obtained by

 any means, Plaintiff for labor or services in violation of federal law.

                                           SIXTH DEFENSE

         Defendants never provided nor obtained Plaintiff’s labor or services by means of force,

 threats of force, physical restraint, threats of physical restraint, serious harm, threats of serious

 harm, abuse of law or legal process, threatened abuse of law or legal process or any scheme, plan,

 or pattern intended to cause Plaintiff to believe that, if she did not perform labor or services, that

 she or someone else would suffer serious harm or physical restraint.

                                         SEVENTH DEFENSE

         Defendants never destroyed, concealed, removed, confiscated, or possessed any actual or

 purported passport or immigration document, or any other actual or purported government

 identification document of Plaintiff’s (1) in the course of violating federal law, (2) with the intent

 to violate federal law, or (3) to prevent or restrict or attempt to prevent or restrict Plaintiff’s liberty

 to move or travel, in order to maintain her labor or services.

                                          EIGHTH DEFENSE

         Defendants never held Plaintiff to involuntary servitude or sold Plaintiff into any condition

 of involuntary servitude.

                                           NINTH DEFENSE

         Defendants never forced Plaintiff to work more than her contractual hours, never forced

 Plaintiff to assume more than her contractual duties, never failed to pay Plaintiff her contractual

 wage, never subjected Plaintiff to harsh or abusive working conditions, never refused to permit

 Plaintiff to leave, never refused to permit Plaintiff to take time off, never confiscated Plaintiff’s

 passport, and never withheld a copy of Plaintiff’s contract.

                                                     12
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 13 of 22 PageID# 470



                                    ADDITIONAL DEFENSES

        Defendants reserve the right to assert additional defenses as discovery proceeds and reveals

 facts not currently known or available.

        WHEREFORE, having fully answered the allegations contained in the Complaint,

 Defendants respectfully request the following:

        1. A judgment dismissing the Second Amended Complaint with prejudice;

        2. A judgment awarding costs, including attorneys’ fees; and

        3. Such other and further relief as the Court may deem just and proper.

                                       COUNTERCLAIM

                                             Defamation

        Defendants/Counter-Claimants Mohammed bin Abdullah al Saud and Nouf bint Nayef

 Abdul-Aziz al Saud, for their counterclaim against Plaintiff/Counter-Defendant, Simret Semere

 Tekle, allege as follows:

                                           INTRODUCTION

        1.      This is a defamation action brought by Mohammed bin Abdullah al Saud and Nouf

 bint Nayef Abdul-Aziz al Saud against their former domestic employee, Simret Semere Tekle, for

 her false and defamatory statements alleging that Defendants/Counter-Claimants subjected her to

 human trafficking and held her in a state of involuntary servitude.

        2.      Defendants/Counter-Claimants are citizens of Saudi Arabia who, most recently,

 lived in the United States from 2008 to 2013. During their stay in the United States, Plaintiffs

 employed a large domestic staff.

        3.      Plaintiff/Counter-Defendant came to the United States from Saudi Arabia to work

 as a member of the Defendants/Counter-Claimants’ domestic staff. Plaintiff/Counter-Defendant

 was not a United States citizen when she traveled to the United States to join Defendants/Counter-
                                                  13
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 14 of 22 PageID# 471



 Claimants’ domestic staff.       The entry visa issued by the United States Government to

 Plaintiff/Counter-Defendant provided that Plaintiff/Counter-Defendant’s right to remain in the

 United States was conditioned on her continuing employment by the Defendants/Counter-

 Claimants.

        4.        Although Defendants/Counter-Claimants treated Plaintiff/Counter-Defendant with

 respect, kindness, and generosity throughout her employment, Plaintiff/Counter-Defendant,

 without warning, left Defendants/Counter-Claimants’ home a short time before she and

 Defendants/Counter-Claimants were scheduled to return to Saudi Arabia.

        5.        When Plaintiff/Counter-Defendant left Defendants/Counter-Claimants’ employ,

 she no longer possessed a valid visa to live and/or work in the United States.

        6.        A provision of U.S. immigration law provides that a non-citizen may obtain a visa

 to remain in the United States if the non-citizen claims to have been the victim of human

 trafficking. A visa obtained under this provision is commonly referred to as a “T Visa.”

        7.        The Immigrant Legal Resource Center (“ILRC”) describes the T Visa as “one of

 the most generous . . . in all of immigration law.” The ILRC further states that “T Visas may be

 more widely, and more quickly, available than other forms of immigration relief.”

        8.        Following her departure from the Defendants/Counter-Claimants’ home,

 Plaintiff/Counter-Defendant applied for, and obtained, a T Visa, allowing her to remain in the

 United States.

        9.        In the course of applying for, and obtaining, a T Visa, Plaintiff/Counter-Defendant

 made knowingly false statements to federal law enforcement officials about her treatment by

 Defendants/Counter-Claimants while she was in their employ, and in the periods immediately

 before and after her employ.




                                                  14
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 15 of 22 PageID# 472



         10.     In the Spring or Summer of 2018, Plaintiff/Counter-Defendant or her agents

 communicated false and defamatory statements about Defendants/Counterclaimants to a reporter

 at the Washington Post, including the substance of her false statements to federal law enforcement

 officials.

         11.     On September 7, 2018, the Washington Post ran a newspaper story reporting that

 the federal government had certified Plaintiff/Counter-Defendant as a “victim of a severe form of

 trafficking in persons,” and identifying Defendants/Counter-Claimants as the purported

 perpetrators of that trafficking.

         12.     By disseminating, or causing to be disseminated, to the Washington Post her false,

 defamatory, and malicious accusations that Defendants/Counter-Claimants had subjected her to

 human trafficking and involuntary servitude, Plaintiff/Counter-Defendant has caused

 Defendants/Counter-Claimants damages, including suffering severe reputational harm and

 emotional distress.

                                     PARTIES AND JURISDICTION

         13.     Defendants/Counter-Claimants are citizens and residents of Saudi Arabia.

         14.     On information and belief, Plaintiff/Counter-Defendant is a resident of Virginia.

         15.     The matter in controversy in Defendants/Counter-Claimants’ defamation

 counterclaim exceeds the sum of $75,000.

         16.     Defendants/Counter-Claimants’ counterclaim also arises out of the transaction or

 occurrence that is the subject matter of Plaintiff’s claim and does not require adding another party

 over whom the court cannot acquire jurisdiction. Fed. R. Civ. P. 13. Therefore, this Court has

 supplemental jurisdiction over Defendants/Counter-Claimants’ counterclaim. 28 U.S.C. § 1367.

 This Court is a proper venue for Defendants/Counter-Claimants’ action because it is the judicial




                                                 15
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 16 of 22 PageID# 473



 district in which the only defendant resides and the judicial district in which a substantial part of

 the events or omissions giving rise to the claim occurred. 28 U.S.C. § 1391.

                                    STATEMENT OF FACTS

        17.     In 2011, Defendants/Counter-Claimants and their children traveled from Saudi

 Arabia to the United States. Defendants/Counter-Claimants remained in the United States for

 approximately two years.

        18.     During their stay in the United States, Defendants/Counter-Claimants employed a

 large domestic staff.     Plaintiff/Counter-Defendant was a member of Defendants/Counter-

 Claimants’ domestic staff for approximately seven months, from in or about September 2011 to in

 or about April 2012.

        19.     At all times during her stay in Defendants/Counter-Claimants’ home,

 Defendants/Counter-Claimants treated Plaintiff/Counter-Defendant with respect, kindness, and

 generosity.

        20.     Defendants/Counter-Claimants never victimized Plaintiff/Counter-Defendant

 through the commission of violations of 18 U.S.C. § 1546’s prohibition against fraud and misuse

 of visas, permits, and other documents.

        21.     Defendants/Counter-Claimants never victimized Plaintiff/Counter-Defendant

 through the commission of violations of 18 U.S.C. § 1589’s prohibition against forced labor.

        22.     Defendants/Counter-Claimants never instructed Plaintiff/Counter-Defendant that

 she was prohibited from leaving their residence, that she was prohibited from taking breaks, or

 that she was not allowed to speak with anyone outside the residence.

        23.     Defendants/Counter-Claimants never instructed Plaintiff/Counter-Defendant that

 Americans would attack her if she went outside.




                                                  16
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 17 of 22 PageID# 474



        24.    Defendants/Counter-Claimants       never   called   Plaintiff/Counter-Defendant    a

 “whore,” a “donkey” or “colored.”

        25.    Defendants/Counter-Claimants did not constantly monitor Plaintiff/Counter-

 Defendant by video surveillance or confiscate her passport when she entered the United States.

        26.    Nevertheless, Plaintiff/Counter-Defendant, in a meeting with federal law

 enforcement officials from the U.S. Department of State, the U.S. Department of Homeland

 Security, and the U.S. Department of Justice, falsely and maliciously alleged that

 Defendants/Counter-Claimants took all of the actions aforementioned in Paragraphs 20 through

 25—all of them detestable and many of them criminal. As a result of making these allegations,

 Plaintiff/Counter-Defendant was able to obtain a visa that permitted her to remain in the United

 States. On information and belief, before Plaintiff/Counter-Defendant met with federal law

 enforcement    officials,   they   were   not   conducting   an    investigation   into   whether

 Defendants/Counter-Claimants had engaged in human trafficking. Indeed, on information and

 belief, Plaintiff/Counter-Defendant’s false and malicious statements initiated the federal

 investigation into Defendants/Counter-Claimants’ conduct.

        27.    Defendants/Counter-Claimants did not learn that Plaintiff/Counter-Defendant

 made these false and defamatory statements to federal law enforcement officials until

 Plaintiff/Counter-Defendant’s counsel sent Defendants/Counter-Claimants’ counsel a copy of her

 Department of Homeland Security Form I-914 (“Form I-914”) on June 26, 2018. A copy of the

 Plaintiff/Counter-Defendant’s Form I-914 is attached as Exhibit A. The Form I-914 contains a

 summary of the statements Plaintiff/Counter-Defendant made to federal law enforcement officials.

        28.    On June 26 2018, Defendants/Counter-Claimants learned, for the first time, that

 Plaintiff/Counter-Defendant had made numerous false and defamatory statements about them.




                                                 17
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 18 of 22 PageID# 475



        29.     Plaintiff/Counter-Defendant’s Form I-914 reveals that Plaintiff/Counter-Defendant

 “participated in an interview with officials from the US Department of State-Diplomatic Security

 Service, Homeland Security Investigations, and the US Department of Justice.” Exhibit A at 3.

        30.     Plaintiff/Counter-Defendant’s Form I-914 also contains a summary of the false and

 malicious allegations Plaintiff/Counter-Defendant made to federal law enforcement officials.

 Federal law enforcement officials recorded Plaintiff/Counter-Defendant’s statements as follows:

 “Tekle was victimized through the commission of violations of 18 USC 1546, Visa Fraud and 18

 USC 1589, Forced Labor when she was trafficked into the US. When Tekle arrived in the US she

 was instructed by her employer that she was prohibited from leaving the residence, she was

 prohibited from taking breaks, and she was not allowed to speak with anyone outside the residence.

 Tekle was also told by her employer that Americans would attack her if she went outside. Tekle

 said she was called a ‘whore,’ ‘colored’ and a ‘donkey’ by her employer. Tekle said she was

 constantly monitored by video surveillance and her passport was confiscated by her employer

 when she entered the US.” Exhibit A at 2.

        31.     Although    Plaintiff/Counter-Defendant’s   Form    I-914   does   not   refer   to

 Defendants/Counter-Claimants by name, Plaintiff/Counter-Defendant was surely speaking about

 Defendants/Counter-Claimants and federal law enforcement officials surely knew that she was

 speaking about Defendants/Counter-Claimants because, prior to Plaintiff/Counter-Defendant’s

 interview with federal law enforcement, Defendants/Counter-Claimants were Plaintiff/Counter-

 Defendant’s only employers in the United States.

        32.     In the Spring or Summer of 2018, Plaintiff/Counter-Defendant or her agents

 communicated to a reporter at the Washington Post the substance of her above-noted false

 statements to federal law enforcement officials, including, upon information and belief, providing




                                                18
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 19 of 22 PageID# 476



 the reporter with a copy of the Form I-914, containing the summary of Plaintiff/Counter-

 Defendant’s false and defamatory statements to federal law enforcement officials.

         33.     At about the same time, a Washington Post reporter contacted Defendants/Counter-

 Claimants’ counsel and stated that he was going to publish a story about the Plaintiff/Counter-

 Defendant’s allegations.     In conversations with Defendants/Counter-Claimants’ counsel, the

 Washington Post reporter made it apparent that he was aware of the information contained in

 Plaintiff/Counter-Defendant’s Form I-914.

         34.     At the time these conversations took place, Plaintiff/Counter-Defendant’s Form I-

 914 was not accessible to the general public.

         35.     Plaintiff/Counter-Defendant, however, had access to her Form I-914, as

 demonstrated by the fact that Plaintiff/Counter-Defendant’s agents sent her Form I-914 to

 Defendants/Counter-Claimants’ counsel on June 26, 2018.

         36.     The reporter informed Defendants/Counter-Claimants’ counsel that he had multiple

 conversations with Plaintiff/Counter-Defendant’s attorneys.

         37.     On September 7, 2018, the Washington Post ran a newspaper story reporting that

 the federal government had certified Plaintiff/Counter-Defendant as a “victim of a severe form of

 trafficking in persons,” and identifying Defendants/Counter-Claimants as the purported

 perpetrators of that trafficking.

         38.     As a result of Plaintiff/Counter-Defendant making false and defamatory statements

 to federal law enforcement officials, Defendants/Counter-Claimants have been damaged, and

 suffered severe reputational harm and emotional distress.

         39.     As a result of Plaintiff/Counter-Defendant or her agents communicating to a

 reporter at the Washington Post the substance of her false statements to federal law enforcement

 officials, knowing such false and defamatory statements would likely be published by the

                                                 19
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 20 of 22 PageID# 477



 Washington Post as a natural consequence of her acts, Defendants/Counter-Claimants have been

 damaged, and suffered severe reputational harm and emotional distress.

                                             COUNT I

                                       (Defamation Per Se)

        40.     Defendants/Counter-Claimants restate and incorporate by reference the allegations

 of Paragraphs 1 through 39 of the Counterclaim as if fully set forth herein.

        41.     Plaintiff/Counter-Defendant’s statements about Defendants/Counter-Claimants

 reflected in her Form I-914 and noted above in paragraph 30 were false when originally made and

 false when Plaintiff/Counter-Defendant or her agents communicated them to a Washington Post

 reporter. Moreover, Plaintiff/Counter-Defendant knew the statements about Defendants/Counter-

 Claimants were false when she or her agents communicated them to the Washington Post in the

 Spring or Summer of 2018 and Plaintiff/Counter-Defendant acted willfully and maliciously toward

 Defendants/Counter-Claimants when doing so.

        42.     Plaintiff/Counter-Defendant’s statements about Defendants/Counter-Claimants

 reflected in her Form I-914 and which were subsequently published in September 2018 by the

 Washington Post as a natural consequence of her act are defamatory per se and tend to injure

 Defendants/Counter-Claimants’ reputations in Virginia because they allege the commission of

 serious criminal offenses.

        43.     Plaintiff/Counter-Defendant or her agents communicating her statements about

 Defendants/Counter-Claimants to the Washington Post proximately caused Defendants/Counter-

 Claimants damages in the form of severe injury to their reputations in Virginia.

        44.     Plaintiffs have suffered reputational damages in an amount to be proven at trial, but

 not less than $75,000.




                                                 20
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 21 of 22 PageID# 478



         45.      In communicating statements to the Washington Post which she knew to be false

 and defamatory, Plaintiff/Counter-Defendant acted with actual malice and under circumstances

 amounting to a willful and wanton disregard of the Defendants/Counter-Claimants’ rights,

 justifying an award of punitive damages.

                                     PRAYER FOR RELIEF

         WHEREFORE, Defendants/Counter-Claimants Mohammed bin Abdullah al Saud and

 Nouf bint Nayef Abdul-Aziz al Saud respectfully pray and request that the Court enter judgment

 in their favor and award Defendants/Counter-Claimants compensatory damages of at least $75,000

 and punitive damages of $350,000 as well as such other and further non-monetary relief that the

 Court may deem appropriate, or as to which Defendants/Counter-Claimants may show they are

 entitled at trial.

                                         JURY DEMAND

         Defendants/Counter-Claimants demand a trial by jury on all issues triable as of right.



 Dated: February 15, 2019                             Respectfully submitted,

                                                      /s/ John L. Brownlee
                                                      John L. Brownlee (VSB# 37358)
                                                      Stuart G. Nash (pro hac vice)
                                                      David L. Haller (pro hac vice)
                                                      HOLLAND & KNIGHT LLP
                                                      1650 Tysons Boulevard, Suite 1700
                                                      Tysons, VA 22102
                                                      Telephone: 703.720.8600
                                                      Facsimile: 703.720.8610
                                                      Email: John.Brownlee@hklaw.com
                                                      Email: Stuart.Nash@hklaw.com
                                                      Email: David.Haller@hklaw.com

                                                      Counsel for Defendants Nouf bint Nayef
                                                      Abdul-Aziz al Saud and Mohammad bin
                                                      Abdullah al Saud


                                                 21
Case 1:18-cv-00211-TSE-JFA Document 69 Filed 02/15/19 Page 22 of 22 PageID# 479



                                  CERTIFICATE OF SERVICE

         I certify that on this 15th day of February, 2019, a true copy of the foregoing was served

 via electronic case filing to:

 Nicholas Cooper Marritz,                            Richard F. Levy
 Legal Aid Justice Center                            Jenner & Block LLP
 6066 Leesburg Pike, Suite 520                       1099 New York Avenue NW, Suite 900
 Falls Church, VA 22041                              Washington, DC 20001
 nicholas@justice4all.org                            rlevy@jenner.com

 Jonathan A. Langlinais                              Agnieszka M. Fryszman
 Jenner & Block LLP                                  Cohen Milstein Sellers & Toll PLLC
 1099 New York Avenue NW, Suite 900                  1100 New York Avenue NW, Fifth Floor
 Washington, DC 20001                                Washington, DC 20005
 jalanglinais@jenner.com                             afryszman@cohenmilstein.com

 Le’ake Fesseha                                      Martina Elizabeth Vandenberg
 Le’ake Fesseha Law Office                           The Human Trafficking Legal Center
 901 S. Highland Street, Suite 312                   1030 15th Street NW, Suite 1048
 Arlington, VA 22204                                 Washington, DC 20005
 leakef@hotmail.com                                  mvandenberg@htlegalcenter.org

 Sarah Linnell Bessell
 The Human Trafficking Legal Center
 1030 15th Street NW, Suite 1048
 Washington, DC 20005
 sbessell@htlegalcenter.org

 Counsel for Plaintiff Simret Semere Tekle

                                                     /s/ John L. Brownlee
                                                     John L. Brownlee




                                                22
